Citation Nr: 1045654	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  06-12 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a higher initial evaluation for seronegative 
spondyloarthropathy with involvement of the thoracic spine, 
evaluated as 10 percent disabling from April 1, 2003 to August 
12, 2008 and as 20 percent disabling from August 13, 2008.  

2.  Entitlement to an initial evaluation in excess of 10 percent 
for arthritis, left wrist.  

3.  Entitlement to an initial evaluation in excess of 10 percent 
for arthritis, right wrist.  

4.  Entitlement to an initial compensable evaluation for hallux 
valgus, right.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service for in excess of 20 years, 
including from March 1983 to March 2003.  

These claims came before the Board of Veterans' Appeals (Board) 
on appeal of a November 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, D.C.  
The RO in Roanoke, Virginia certified this appeal to the Board 
for appellate review.  The Board remanded these claims in 
September 2009.  

The Veteran and his spouse testified in support of this appeal 
during a hearing held before the undersigned Veterans Law Judge 
in Washington, D.C. in June 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the September 2009 remand, the RO was instructed to arrange 
for the Veteran to undergo a VA examination and forward the 
claims file to the examiner for review.  The Veteran underwent a 
VA examination in March 2010, however the examiner noted that the 
medical records were not available for review.  Due to the lack 
of medical records, the examiner was unable to answer any of the 
questions the examiner was requested to answer.  

The United States Court of Appeals for Veterans Claims (Court) 
has indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes error on 
the part of the Board to fail to insure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Additionally, when certifying this appeal to the Board, the RO 
did not mention the claim of entitlement to an initial 
compensable evaluation for hallux valgus, right, which the 
Veteran properly perfected in April 2006.  Thereafter, in a 
written statement dated the same month, the Veteran withdrew many 
of his claims, but indicated that he still wished to pursue the 
claim of entitlement to an initial compensable evaluation for 
hallux valgus, right.  He then occasionally mentioned this claim 
during the course of this appeal and it was listed as an issue 
most recently in a March 2009 Appellant's Brief.  Given that he 
also refrained from mentioning it on certain occasions, including 
in a second VA Form 9 (Appeal to Board of Veterans' Appeals) 
dated July 2007 and during his June 2009 hearing, the Board is 
unclear whether the Veteran intends to pursue this claim.  
Clarification is thus needed on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to 
clarify in writing whether he wishes to 
pursue the claim of entitlement to an initial 
compensable evaluation for hallux valgus, 
right.  Notify the Veteran that no further 
action will be taken on the claim of 
entitlement to an initial compensable 
evaluation for hallux valgus, right, unless a 
response is received.

2.  Arrange for the Veteran to undergo a VA 
examination in support of his claims for 
higher initial evaluations for thoracic spine 
and left and right wrist disabilities.  
Forward the claims file to the examiner for 
review of all pertinent documents therein and 
ask the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during which 
all indicated tests are performed, the 
examiner should:

a) identify all thoracic and lumbar spine 
symptoms, including, if appropriate, pain, 
limitation of motion, muscle spasm, guarding, 
tenderness, abnormal spinal contour, abnormal 
gait, ankylosis, and nerve damage, and wrist 
symptoms, including, if appropriate, pain, 
limitation of motion, ankylosis, numbness, 
weakness, or nerve damage;

b) identify the severity of the 
manifestations in terms of how often they 
manifest and to what degree;

c) specifically indicate whether any lumbar 
spine symptoms are part of the Veteran's 
service-connected thoracic spine disability;

d) if not, specifically indicate whether the 
Veteran's service- connected thoracic spine 
disability aggravates his nonservice-
connected lumbar spine disorder;

e) note whether the Veteran's service-
connected thoracic spine disability involves 
disc disease and, if so, identify the 
frequency and duration of any incapacitating 
episodes of such disease the Veteran suffers 
during a 12 month period;

f) also indicate whether the Veteran's carpal 
tunnel syndrome is part of his service-
connected wrist arthritis;

g) if not, specifically indicate whether the 
Veteran's service- connected bilateral wrist 
arthritis aggravates his nonservice-connected 
carpal tunnel syndrome;

h) consider whether the Veteran's thoracic 
spine and/or wrist symptoms cause functional 
loss due to reduced or excessive excursion, 
decreased strength, speed, or endurance, or 
the absence of necessary structures, 
deformity, adhesion, and/or defective 
innervation and, if so, describe the extent 
of this loss during flare-ups or after 
repetitive use in terms of additional loss of 
motion beyond that which is observed 
clinically;

i) indicate whether any reported pain is 
supported by adequate pathology and evidenced 
by visible behavior;

j) describe the impact of the Veteran's 
thoracic and left and right wrist symptoms, 
considered individually, on his daily 
activities and employability, including 
during flare-ups and on repetitive use;

k) provide detailed rationale, with specific 
references to the record, for the opinions 
provided; and

l) if an opinion cannot be provided without 
resort to speculation, discuss why such is 
the case.

3.  Readjudicate the claims being remanded.  
In so doing, consider whether the Veteran's 
lumbar spine symptoms and carpal tunnel 
syndrome are part of the thoracic spine, left 
wrist and/or right wrist disabilities.  
Thereafter, if any benefit sought is not 
granted, provide the Veteran and his 
representative a supplemental statement of 
the case and an opportunity to respond 
thereto.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


